Title: To John Adams from Timothy Pickering, 27 October 1798
From: Pickering, Timothy
To: Adams, John



Sir
Trenton Oct. 27.1798

The original French of Chauvets letter to Galatin, exhibiting the perfidy and violence of France in subverting the Swiss Republic, I recd. from Mr. King. It appeared to me so important a detail of facts at the present moment, I put it into the hands of a son  of Mr. Abraham Hunt, whom I found at leisure, to translate. It has been faithfully done. I encouraged the printer here to give it to the public in a pamphlet. To-day I recd. some copies, & have the honor to inclose a couple.
With great respect / I am sir your most obt. servt.

Timothy Pickering
   This young gentleman is a candidate for a captaincy in the army.
